DETAILED ACTION
Election/Restriction
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, drawn to a voltage supervisor, classified in H03K17/20.
II. Claims 11-16, drawn to a system, classified in G05F3/26.
The inventions are independent or distinct, each from the other because:
 	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design, such as one without a second current proportional to a difference in the first supply voltage and the difference is gate-to-source voltages and the other without a control terminal of a fifth transistor coupled to the second current terminal of the fourth transistor, a control terminal coupled to the control terminal of the second transistor, and a first current terminal coupled to a sixth transistor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as evidenced by the different field of classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	During a telephone conversation with Attny. Michael Davis on 10/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/15/21 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Tang (US 2011/0095789).
 	With respect to claim 1, Tang discloses a voltage supervisor comprising: a first transistor (Fig. 4 404) coupled between a first supply voltage (Fig. 4 VIN) and a second supply voltage (Fig. 4 ground); a second transistor (Fig. 4 406) coupled between the first supply voltage and the second supply voltage; and the voltage supervisor configured to: provide a first current (Fig. 4 312) proportional to a difference in gate-to-source voltages of the first transistor and the second transistor (Equation 2); provide a second current (Fig. 4 314) proportional (Fig. 3B 314 proportional to VIN – constant) to a difference in the first supply voltage (Fig. 4 VIN) and the difference in gate-to-source voltages of the first transistor and the second transistor (Fig. 3B 312 constant; and compare (Fig. 4 304) the first current to the second current to determine a voltage value (Fig. 4 VA) that changes a state responsive to the first supply voltage (Fig. 3B VIN) crossing a threshold (Fig. 3B VTH2).
 	With respect to claim 2, Tang discloses the voltage supervisor of claim 1, wherein the second current (Fig. 3B 314) is larger than the first current responsive (Fig. 3B 312) to the first supply voltage (Fig. 3B VIN) crossing (Fig. 3B t2) the threshold (Fig. 3B VTH2). 	
 	With respect to claim 4, Tang discloses the voltage supervisor of claim 1, wherein the first transistor and the second transistor are sized (paragraph 53, Equation 3) to reduce a temperature coefficient of the difference in gate-to-source voltages of the first transistor and the second transistor.
 	With respect to claim 5, Tang discloses the voltage supervisor of claim 1, wherein a gate of the first transistor is coupled (Fig. 4 gates 404-406) to a gate of the second transistor.
 	With respect to claim 6, Tang discloses the voltage supervisor of claim 1, wherein a drain of the second transistor is coupled to a current mirror (Fig. 4 410-412), and a source of the second transistor is coupled to a resistor (Fig. 4 408).
 	With respect to claim 7, Tang discloses the voltage supervisor of claim 1, wherein the voltage supervisor includes a third transistor (Fig. 4 426) coupled to the first supply voltage (Fig. 4 426) and to a resistor (Fig. 4 414), the third transistor configured to provide the second current (Fig. 4 314).
 	With respect to claim 9, Tang discloses the voltage supervisor of claim 1, wherein the voltage supervisor is configured to provide the first current using a current mirror (Fig. 4 410-412).
 	With respect to claim 10, Tang discloses the voltage supervisor of claim 1, wherein the voltage supervisor includes first (Fig. 4 414) and second resistors (Fig. 4 432), the first resistor coupled to the second transistor (Fig. 4 406), the first and second resistors sized to determine the threshold (paragraph 67).
 	Claim(s) 17-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Fort (US 2020/0371541).
 	With respect to claim 17, Fort discloses a voltage supervisor, comprising: a reference current generator (Fig. 1 20) having a current mirror (Fig.1 22,24), the current mirror configured to provide a first current (Fig. 1 Iptat) that is proportional to a difference in gate-to-source voltages of a first transistor (Fig. 1 26) and a second transistor (Fig. 1 28); a third transistor having (Fig. 1 30) a gate coupled to the current mirror, a source adapted to be coupled to a power supply (Fig. 1 VDD), and a drain coupled to a resistor (Fig. 1 Rs), the third transistor is configured to provide a second current (Fig. 1 IRs) proportional to a difference in a supply voltage (Fig. 1 VDD) and the difference in gate-to-source voltages (Fig. 1 Vp) of the first transistor and the second transistor (when Vs = Vp); and a fourth transistor (Fig. 1 32) having a gate coupled to the gate of the third transistor, a source adapted to be coupled to the power supply (Fig. 1 VDD), and a drain having a drain voltage (Fig. 1 voltage at node 47) indicative of the supply voltage above (Fig. 2 t2-t3) a threshold (Fig. 2 VDDth).

 	With respect to claim 18, Fort discloses the voltage supervisor of claim 17, wherein the third transistor is configured to clamp (Fig. 1 clamped to Iptat) the second current responsive to the supply voltage crossing the threshold.
 	With respect to claim 19, Fort discloses the voltage supervisor of claim 17, wherein the resistor is a first resistor (Fig. 1 42), and wherein the threshold is based at least in part on a value (Fig. 1 Rs) of the first resistor and a value (Fig. 1 Rp) of a second resistor (Fig. 1 29) coupled to a source of the second transistor [Math 8].
 	With respect to claim 20, For discloses the voltage supervisor of claim 17, wherein the first transistor and the second transistor are sized to reduce a temperature coefficient of the difference in gate-to-source voltages of the first transistor and the second transistor (paragraphs 42-44).
Allowable Subject Matter
 	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the voltage supervisor is configured to clamp the second current responsive to the first supply voltage crossing the threshold.
 	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the third transistor is configured to clamp the second current responsive to the first supply voltage crossing the threshold.	
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839